USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            United States Court of Appeals                                For the First Circuit                                 ____________________          No. 96-1910                              UNITED STATES OF AMERICA,                                 Plaintiff, Appellee,                                          v.                                JONATHAN S. LEVESQUE,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                   [Hon. Steven J. McAuliffe, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Lynch, Circuit Judge,                                       _____________                      Aldrich and Bownes, Senior Circuit Judges.                                          _____________________                                 ____________________               Jonathan R. Saxe, with whom Twomey & Sisti Law Offices were               ________________            __________________________          on brief, for appellant.               David A. Vicinanzo, Assistant United States Attorney, with               __________________          whom Paul M. Gagnon, United States Attorney, and Peter E. Papps,               ______________                              ______________          First Assistant United States Attorney, were on brief, for          appellee.                                 ____________________                                    MARCH 13, 1997                                 ____________________                      Per Curiam.   Levesque  appeals from the  denial of                      Per Curiam.                      __________            his  motion  to suppress  which  challenges  the legality  of            searches and  seizures.   Those searches and  seizures, which            arose  initially  out of  a  routine  traffic stop,  produced            approximately 328 pounds of  marijuana, which ultimately  led            to  criminal charges against Levesque, said  to be the person            for whom the marijuana was intended.                        Two men from New Hampshire,  one in a U-Haul  truck            and one in a Dodge pick-up, were stopped  on a Kansas highway            by state troopers and found to have marijuana hidden in those            vehicles.  They  were arrested.   The driver  of the  pick-up            truck told  the authorities  that the marijuana  was destined            for Jonathan  Levesque.  A controlled  delivery was arranged,            and Levesque was subsequently arrested.  Levesque pled guilty            to  possession  of  marijuana  with   intent  to  distribute,            reserving his right to  challenge the district court's denial            of his motion to suppress various items  of evidence stemming            from the stops and  searches of the U-Haul and  Dodge trucks.            Levesque now appeals.                      Like  the district court, we do not reach the issue            of whether  Levesque had  standing to challenge  the searches            and seizures at  issue.   The district court  found that  the            challenged searches  and  seizures were  valid and  conducted            within constitutional  limits.  We  agree and  affirm on  the            district court's well-reasoned opinion.  Local Rule 27.1.                                          -2-                                          2                      Affirmed.                      ________            ON]                            United States Court of Appeals                                For the First Circuit                                 ____________________            No. 96-1910                              UNITED STATES OF AMERICA,                                 Plaintiff, Appellee,                                          v.                                JONATHAN S. LEVESQUE,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                                         -3-                                          3                   [Hon. Steven J. McAuliffe, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Lynch, Circuit Judge,                                       _____________                      Aldrich and Bownes, Senior Circuit Judges.                                          _____________________                                 ____________________                      Jonathan  R. Saxe,  with  whom Twomey  & Sisti  Law                      _________________              ____________________            Offices were on brief, for appellant.            _______                      David   A.   Vicinanzo,  Assistant   United  States                      ______________________            Attorney, with  whom Paul M. Gagnon,  United States Attorney,                                 ______________            and Peter  E. Papps, First Assistant  United States Attorney,                _______________            were on brief, for appellee.                                 ____________________                                    MARCH 13, 1977                                 ____________________                                         -4-                                          4                      Per Curiam.   Levesque  appeals from the  denial of                      Per Curiam.                      __________            his  motion  to suppress  which  challenges  the legality  of            searches and  seizures.   Those searches and  seizures, which            arose  initially  out of  a  routine  traffic stop,  produced            approximately 328 pounds of  marijuana, which ultimately  led            to  criminal charges against Levesque, said  to be the person            for whom the marijuana was intended.                        Two men from New Hampshire,  one in a U-Haul  truck            and one in a Dodge pick-up, were stopped  on a Kansas highway            by state troopers and found to have marijuana hidden in those            vehicles.  They  were arrested.   The driver  of the  pick-up            truck told  the authorities  that the marijuana  was destined            for Jonathan  Levesque.  A controlled  delivery was arranged,            and Levesque was subsequently arrested.  Levesque pled guilty            to  possession  of  marijuana  with   intent  to  distribute,            reserving his right to  challenge the district court's denial            of his motion to suppress various items  of evidence stemming            from the stops and  searches of the U-Haul and  Dodge trucks.            Levesque now appeals.                      Like  the district court, we do not reach the issue            of whether  Levesque had  standing to challenge  the searches            and seizures at  issue.   The district court  found that  the            challenged searches  and  seizures were  valid and  conducted            within constitutional  limits.  We  agree and  affirm on  the            district court's well-reasoned opinion.  Local Rule 27.1.                                          -2-                                          2                      Affirmed.                      ________                                         -3-                                          3